UNITE]) STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
AARON GUIDRY ET AL CASE NO. 6:18~CV»01232
VERSUS JUDGE SUMMERHAYS

TERESA ELBERSON E'I` AL MAGISTRATE JUDGE HANNA

JUDGMENT

This matter Was referred to United States Magistrate Judge Patricl< J. Hanna
for report and recommendation Atter an independent review of the record, and
noting the absence of objections, this Court concludes that the Magistrate Judge’s
report and recommendation [Rec. Doc. 139] is correct and adopts the findings and
conclusions therein as its oWn. Accordingly,

IT IS ()RDERED, ADJUDGED, AND DECREED that the Joint Motion to
Dismiss [Rec. Doc. 96], filed by the defendants Joel Robideaux, in his official
capacity as Mayor-President of Lafayette City-Parish Consolidated Government,
and Teresa Elberson, Director of the Lafayette Public Library; and the Motion to
Dismiss [Rec. Doc. lll], filed by Teresa Elberson, Director of the Lafayette Public
Library, are hereby GRANTED, insofar as the plaintiffs lack standing to sue, and
their claims are hereby DISMISSED WITHOUT PREJUDICE, consistent with the

report and recommendation

 

IT IS FURTHER ORDERED that ali pending motions are hereby DENIED
AS MOOT. The Clerl< of Court shall close this case.

Signed at Lat`ayette, Louisiana, thisfi,&d/ay of January, 2019.

  

 
   

ROBERT R. SUMMERHAYS \\
UNITED STATES DISTRICT JUDGE

 

 

